Mark Choate, AK #8011070
Attorney for Plaintiff
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Tel: (907) 586-4490
Fax: (206) 424-9705
Email: lav,rvers@choatelav,,firm.com

Amanda Harber, AK 1011119
Attorney for Plaintiff
49TH STATE LAW LLC
P.O. Box 661
Soldotna, AK 99669
Tel: (907) 420-4290
Email: anu:mda(a)49thstatclaw.com


                         IN THE UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA

ELIZABETH BAKALAR,
                                                   Case No. 3:19-CV-00025
                Plaintiff,

v.

MICHAEL J. DUNLEAVY, in his individual             AFFIDAVIT OF SCOTT KENDALL IN
and official capacities; TUCKERMAN                 SUPPORT OF PLAINTIFF'S
BABCOCK; and the STATE OF ALASKA,                  OPPOSITION TO DEFENDANTS'
                                                   MOTION FOR SUMMARY JUDGMENT
                Defendants.                        & CROSS-MOTION FOR SUMMARY
                                                   JUDGMENT


STATE OF ALASKA                        )
                                       ) ss.
FIRST JUDICIAL DISTRICT                )

       SCOTT KENDALL, being duly sworn upon oath, deposes and states:

       I.       I am more than 21 years of age and if called to court would testify as follows:



                                     Page 1 of 6
            Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 1 of 6
Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 2 of 6
Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 3 of 6
Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 4 of 6
Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 5 of 6
Case 3:19-cv-00025-JWS Document 69-5 Filed 07/30/21 Page 6 of 6
